United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-2099
                          ___________________________

                                  Jordan S. Kushner

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

Troy Buhta; Ashlee Lange; Kathleen Temple; Kristin Tyra; Eric W. Kaler; Linda Lokensgard

                       lllllllllllllllllllllDefendants - Appellees
                                       ____________

                      Appeal from United States District Court
                     for the District of Minnesota - Minneapolis
                                    ____________

                             Submitted: March 14, 2019
                               Filed: June 13, 2019
                                  [Unpublished]
                                  ____________

Before SHEPHERD, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      After being arrested by University of Minnesota Police Officers Ashlee Lange,
Kathleen Temple, and Lieutenant Troy Buhta at a lecture at the University of
Minnesota Law School, Jordan S. Kushner filed a 42 U.S.C. § 1983 action against
these officers and University Police Sergeant Kristin Tyra, Law School Facilities
Manager Linda Lokensgard, and Eric W. Kaler1 (collectively, Defendants). Kushner
alleged, in relevant part, that Defendants violated his First Amendment right to record
interactions between the police and the public and to challenge the actions of public
officials, and retaliated against him for exercising this right; arrested him without
probable cause and used excessive force in effecting the arrest, in violation of the
Fourth Amendment; and violated his Fourteenth Amendment substantive due process
rights by making false statements in order to support criminal charges against him.
Kushner also asserted several tort claims under Minnesota law.

      The district court,2 in a detailed and well-considered 42-page opinion, granted
Defendants’ motion for summary judgment and dismissed Kushner’s complaint with
prejudice. See Kushner v. Buhta, No. 16-CV-2646 (SRN/SER), 2018 WL
1866033 (D. Minn. Apr. 18, 2018). Kushner appeals. We have jurisdiction under 28
U.S.C. § 1291, and review de novo the district court’s adverse grant of summary
judgment. See Dooley v. Tharp, 856 F.3d 1177, 1181 (8th Cir. 2017); Wierman v.
Casey’s Gen. Stores, 638 F.3d 984, 993 (8th Cir. 2011).

      We do not believe that any useful purpose would be served by reexamining the
applicable legal principles so ably canvassed and applied by the district court.3
Having carefully reviewed the parties’ briefs, the record, and the applicable legal


      1
       Kaler is the President of the University of Minnesota. Compl. ¶ 15, Dist. Ct.
Dkt. 1. While he is included in the notice of appeal, see Dist. Ct. Dkt. 149, Kushner
advances no claim on appeal against Kaler.
      2
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
      3
       Regarding Kushner’s retaliatory-arrest claim, we note that the Supreme Court
recently held that “[t]he presence of probable cause should generally defeat a First
Amendment retaliatory arrest claim.” Nieves v. Bartlett, --- S. Ct. ----, 2019 WL
2257157, at *8 (U.S. May 28, 2019).

                                         -2-
principles, we conclude that the district court properly granted summary judgment in
favor of Defendants for the reasons stated in its opinion. Accordingly, we affirm.
See 8th Cir. R. 47B.
                      ______________________________




                                        -3-